Citation Nr: 1137322	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  02-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include a disc bulge at the C5-6 level with cervical radiculopathy, claimed as numbness of the hands and feet. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran had active duty for training (ADT) from June 1980 to September 1980, had active service from September 1990 through May 1991, and served in the Army National Guard between February 1980 and April 2005, with service of unverified types and dates.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This claim has previously been Remanded in 2004, 2006, and 2009.  Other issues addressed in the prior Remands have been resolved.  The Veteran testified regarding this claim at a hearing before the RO in March 2003.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has consistently reported that he suffered injury in a motor vehicle accident in 1987 or 1988 during travel returning home following orders for reserve service.  The Veteran has characterized this reserve service a summer camp with duty ordered in Ecuador, with a return in early November 1987.  See Transcript, RO Hearing, March 2003, page 10, and statements submitted from fellow reserve service members.  

The Board's 2004 Remand directed development of evidence as to the Veteran's dates of reserve service.  The Board observes that a request to the National Personnel Records Center (NPRC) resulted in a December 2002 response that the records needed had not been retired.  The RO then addressed an inquiry to the Veteran's reserve unit Commander.  However, no response was received following January 2003 and December 2003 letters addressed to the Commander of the 778th Maintenance Company.  In October 2005, the Commander provided a response that the Veteran was retired and the company did not have the Veteran's records.  

In its 2006 Remand, the Board directed that further steps be taken to obtain information about the Veteran's reserve component service.  Records were received which included reports of examinations conducted in February 2003,  2001, 1980, 1988, 1991, and 1995, with a few other pages.  These records are clearly incomplete.  These records do not assist the Board to determine whether the Veteran had official order to report for reserve component service in 1987 at the time he was involved in a 1987 or 1988 motor vehicle accident.  Further attempts to obtain official information about the Veteran's reserve service are required.  Stegall v. West, 11 Vet. App. 268 (1998).  The actions directed in the prior Remand, set forth again below, as modified based on changes in applicable procedures and databases, must be accomplished.  

In particular, the Board notes that the locations to which service treatment records migrate have changed, and records of separating Army service members, including members of Reserve or National Guard units, are sent to VA's Records Management Center (RMC).  See M21-1MR, Part III.  As no request to the RMC is documented, such a request should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Ask VA's Records Management Center (RMC) to search for records pertaining to the Veteran, including records pertaining to a period of active duty, ACDUTRA, or INACDUTRA.  If the RMC has no records, request that it provide guidance as to where the records might be located.  Request records from any location suggested by the RMC.

2.  Ask the Veteran if he has received a detailed listing of his reserve service (points) including dates of verified performance of service.  If the Veteran has received such a document, ask the Veteran to provide a copy.  Then, contact the agency that issued the information to the Veteran.  Ask for an official copy of the document and any and all documents on which the list was based.  

3.  IF no service treatment records are located by the RMC or at any location suggested by the RMC, request that the National Personnel Records (NPRC) make a search for service treatment records.  

IF personnel records which are sufficient to establish the Veteran's dates of performance of ordered National Guard service have not been located, ask NPRC to search for personnel (administrative or 210 file) records related to the Veteran's National Guard service.

4.  IF no personnel records are located by NPRC or other agency, request that the U.S. Army Human Resources Command, St. Louis, Missouri, search for personnel records for the Veteran.  

5.  IF complete service treatment records and personnel records are not located, contact the Alabama Adjutant General or other appropriate agency and request a search or service treatment records and personnel records for the Veteran.

6.  If personnel records sufficient to determine the dates in 1987 and 1988 when the Veteran was ordered to perform reserve service are not obtained from any other source, then contact the Department of Defense Finance and Accounting Service (DFAS).  Ask DFAS to provide a complete copy of the Veteran's pay records for 1987 and 1988.  

7.  The Veteran should again be provided with notice of the criteria for service connection and for secondary service connection, to include the statutes and regulations governing claims for service connection where there is active duty for training (ADT or ACDUTRA), inactive duty for training (INACDUTRA), or other reserve component service not classified by the service department as active duty (AD).  In particular, he should be specifically advised that service connection is not authorized for disorders which arise during a period of enlistment in a reserve component unless the disorder is incurred during a period of actual performance of ACDUTRA during which the Veteran was disabled from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. 101(22).  The Veteran should be notified that "injury", for purposes of service connection where the service involved is ACDUTRA and INACDUTRA, refers to the results of external trauma, and the Veteran should be advised of the exceptions to that definition.  38 U.S.C.A. 101; 38 C.F.R. 3.6(a).  The Veteran should be advised of regulations governing when travel following a period of ordered National Guard service may or may not be considered part of that service.

8.  After all actions described above have been completed to the extent possible, review the record to determine whether any further attempt to verify the Veteran's periods of active service, active duty for training, or inactive duty for training are required.  Then, determine whether any other development is required, based on the evidence obtained on Remand, and whether additional development of medical evidence is required.  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


